EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stanley Kim on March 3, 2022.
Claim Amendments
The application has been amended as follows: 

Please cancel claims 2 and 4.

Please replace claim 1 with the following:
Claim 1 (presently amended). A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a purified monoclonal antibody which specifically binds Staphylococcus aureus protein A (SpA) with a KD of less than 1 x 10-10
M via its Fab region paratope and has an Fc region able to interact with an FcR when the antibody is bound to SpA by its Fab region paratope and wherein the antibody comprises a human IgG3  constant region that lacks a SpA recognition site in its Fab regions or a humanized IgG3  constant region that lacks a SpA recognition site in its Fab regions, and wherein said antibody is able to displace human IgG immunoglobulins bound to SpA on Staphylococcus aureus bacteria via their Fc regions.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/3/22